      .,
                  Case 3:17-cr-02105-DMS Document 49 Filed 06/19/20 PageID.130 Page 1 of 2
•··   AO 245D (CASO Rev. 1/19) Judgment in a Criminal Case for Revocations                                          FILED
                                                                                                                      JUN 19 2020
                                            UNITED STATES DISTRICT Com T
                                                  SOUTHERN DISTRICT OF CALIFORNIA                                CLERK US DISTRICT COURT
                                                                                                             SOUTHERN DISTRICT OF CALIFORNIA
                                                                                                             nv. ~-• T ~-•-SE---      DEPUTY
                    UNITED STATES OF AMERICA                                JUDGMENT IN A Cw
                                                                            (For Revocation of Probation or Supervised Release)
                                                                            (For Offenses Committed On or After November 1, 1987)
                                       V.

                   JOB V ALDOMERO MONTEJANO                                    CaseNumber:         17CR2105-DMS

                                                                            Kris Kraus CJA
                                                                            Defendant's Attorney
      REGISTRATION NO.                 62597298
      •-
      THE DEFENDANT:
       IZI   admitted guilt to violation ofallegation(s) No.       1
                                                                  -------------------------
       D     was found guilty in violation of allegation(s) No.   _ _ _ _ _ _ _ _ _ _ _ _ _ after                  denial of guilty.
      Accordina:ly, the court has adjudicated that the defendant is guilty of the following allegation(s):

       Allegation Number                    Nature of Violation

                      1                     Failure to comply with drug testing requirement




            Supervised Release is revoked and the defendant is sentenced as provided in page 2 through 2 of this judgment.
       The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
               IT IS ORDERED that the defendant shall notify the United States attorney for this district within 30 days of any
       change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
       judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States attorney of any
       material change in the defendant's economic circumstances.




                                                                             HON. Dana         . Sabraw
                                                                             UNITED STATES DISTRICT WOGE
             Case 3:17-cr-02105-DMS Document 49 Filed 06/19/20 PageID.131 Page 2 of 2
AO 245D (CASD Rev. 01/19) Judgment in a Criminal Case for Revocations

DEFENDANT:                 JOB VALDOMERO MONTEJANO                                                 Judgment - Page 2 of 2
CASE NUMBER:               17CR2105-DMS

                                                  IMPRISONMENT
 The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
 SIX (6) MONTHS.




 •      Sentence imposed pursuant to Title 8 USC Section 1326(b).
 IZI    The court makes the following recommendations to the Bureau of Prisons:
        Defendant be designated to a facility in the Western Region of the U.S. for family visitation.




 •      The defendant is remanded to the custody of the United States Marshal.

 •       The defendant shall surrender to the United States Marshal for this district:
         •     at                            A.M.              on
                                                                    -..,.....-----------------
         •     as notified by the United States Marshal.

         The defendant shall surrender for service of sentence at the institution designated by the Bureau of
  •      Prisons:
         •     on or before
         •     as notified by the United States Marshal.
         •     as notified by the Probation or Pretrial Services Office.

                                                        RETURN
  I have executed this judgment as follows:

         Defendant delivered on                                            to
                                  -------------                                 ----------------
  at
       - - - - - - - - - - - - , . with a certified copy of this judgment.

                                                                    UNITED STATES MARSHAL



                                      By                    DEPUTY UNITED STATES MARSHAL




                                                                                                        17CR2105-DMS
